Citation Nr: 0126690	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  94-14 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for the residuals of a 
urinary tract infection.

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected sinusitis.

4.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected residuals of tonsillitis 
prior to October 28, 1999.

5.  Entitlement to an initial compensable disability 
evaluation for the service-connected residuals of 
tonsillitis, since October 28, 1999.

6.  Entitlement to an effective date earlier than February 
16, 1999 for the award of service connection for hallux 
valgus, status post bunionectomies, of the left and right 
great toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1983.

This appeal arises from August 1993, December 1993, June 1996 
and December 1999 rating decisions of the Muskogee, Oklahoma, 
Department of Veterans Affairs (VA), Regional Office (RO).  
The August 1993 rating decision denied entitlement to service 
connection for a stomach disorder.  The December 1993, rating 
action denied service connection for a urinary tract 
infection.  The June 1996 rating decision established service 
connection and assigned a 10 percent disability evaluation, 
each, for tonsillitis and sinusitis, effective November 23, 
1993.  In May 1997, the Board issued a decision which, in 
part, remanded the issues of entitlement to service 
connection for a stomach disorder and a urinary tract 
infection and of entitlement to increased initial evaluations 
for the service-connected tonsillitis and sinusitis to the RO 
for further development.  In December 1999, the RO granted 
service connection for hallux valgus, status post 
bunionectomy of the right and left great toes, effective 
February 16, 1999.  This rating action also reduced the 
initial evaluation assigned to the service-connected 
tonsillitis to zero percent, effective October 28, 1999.


FINDINGS OF FACT

1.  The veteran does not currently suffer from a chronic 
stomach disorder which can be related to his service.

2.  The veteran does not currently suffer from chronic 
urinary tract infections which can be related to his period 
of service.

3.  From November 23, 1993, the date of service connection, 
to October 7, 1996, the effective date of the change in the 
rating schedule, the veteran's service-connected sinusitis 
was manifested by complaints of a stuffy nose and headaches, 
with no findings of frequently incapacitating recurrences 
with severe headaches or evidence of purulent discharge.  

4.  The rating criteria used to evaluate respiratory 
disorders, to include sinusitis, were amended effective 
October 7, 1996; neither version is more favorable and the 
veteran's sinusitis will therefore be evaluated under both 
rating criteria following this date.

5.  From October 7, 1996, the veteran's sinusitis is 
manifested by mild posterior sinus tenderness on the right, 
with no evidence of drainage down the throat.

6.  From November 23, 1993, the date of service connection, 
to October 7, 1996, the effective date of the change in the 
rating schedule, the veteran's service-connected tonsillitis 
residuals were manifested by complaints of intermittent 
soreness of the throat and enlarged tonsils.

7.  The rating criteria used to evaluate respiratory 
disorders, to include laryngitis (to which tonsillitis is 
rated by analogy), were amended effective October 6, 1997; 
neither version is more favorable and the veteran's 
tonsillitis will therefore be evaluated under both rating 
criteria following this date.

8.  From October 7, 1996, through October 27, 1999, the 
veteran's tonsillitis was manifested by removal of the 
tonsils with no evidence of hoarseness, thickening or nodules 
of the cords, polyps, inflammation or submucous infiltration.

9.  From October 28, 1999, the veteran's service-connected 
tonsillitis has been asymptomatic.

10.  The veteran's claim for service connection for hallux 
valgus was received on February 16, 1999.


CONCLUSIONS OF LAW

1.  A chronic stomach disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(b) (2001); 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

2.  A chronic urinary tract infection was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(b) (2001); 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

3.  From November 23, 1993 to October 7, 1996, the criteria 
for an initial evaluation in excess of 10 percent for the 
service-connected sinusitis had not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.321(b)(1); Part 4, including §§ 4.1, 4.2, 4.7, Code 6513 
(1993 - 1996); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

4.  Neither version of the rating criteria for rating 
sinusitis is more favorable to the veteran.  VAOPGCPREC 3-
2000 (April 10, 2000).

5.  Following October 7, 1996, the criteria for an initial 
evaluation in excess of 10 percent for the service-connected 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.321(b)(1), Part 
4, including §§ 4.1, 4.2, 4.7, Code 6513 (1996 - 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).

6.  From November 23, 1993 to October 7, 1996, the criteria 
for an initial evaluation in excess of 10 percent for the 
service-connected tonsillitis had not been met. 38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.321(b)(1); Part 4, including §§ 4.1, 4.2, 4.7, 4.20, Code 
6516 (1993 - 1996); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).

7.  Neither version of the rating criteria for rating 
tonsillitis is more favorable to the veteran.  VAOPGCPREC 3-
2000 (April 10, 2000).

8.  From October 7, 1996 to October 27, 1999, the criteria 
for an initial evaluation in excess of 10 percent for the 
service-connected tonsillitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.321(b)(1); Part 4, including §§ 4.1, 4.2, 4.7, 4.20, Code 
6516 (1996 - 1999, 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).

9.  From October 28, 1999, the criteria for a compensable 
initial evaluation for the service-connected tonsillitis have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.321(b)(1); Part 4, including 
§§ 4.1, 4.2, 4.7, 4.20, Code 6516 (1999 - 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

10.  An effective date of the award of service connection for 
hallux valgus of the right and left great toes earlier than 
February 16, 1999 is not warranted.  38 U.S.C.A. §§ 5103A, 
5107 (West Supp. 2001); 38 C.F.R. §§ 3.400, 3.400(2)(i) 
(2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claims, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  Specifically, the veteran has been afforded VA 
examinations and has not referred to any pertinent records 
which should be obtained.  He also testified at two personal 
hearings at the RO.  The VA's duty to notify the veteran of 
the evidence necessary to substantiate his claims has also 
been met.  He has been informed of these requirements through 
the issuance of statements of the case and supplemental 
statements of the case.  See 38 U.S.C.A. § 5103 (West Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 - 45,632 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c) and 38 C.F.R. 
§ 3.159(c)(4)(iii), which are effective August 29, 2001.  VA 
has stated that "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. 45, 629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.



I.  Service connection for a stomach 
disorder and urinary tract infections

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131 (West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2001).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter "the Court"), has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be.....reopened on the 
basis of § 3.303(b) if the condition is observed 
during service or any applicable presumption 
period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence 
relates the present condition to that 
symptomatology.  

Savage, supra, at 498. 

Stomach disorder

The veteran's service medical records indicate that his 
stomach was normal at the time of his January 1980 entrance 
examination.  On March 11, 1981 he complained of upper left 
quadrant abdominal pain of four months duration.  He 
indicated that it would sometimes act up after eating.  The 
examination found normal bowel sounds, with no masses or 
guarding.  The abdomen was soft and pliable and exhibited no 
rebound.  There was no definitive diagnosis.  On March 17, 
1981 he reported having body aches and stomach pain upon 
coughing.  The examination of the abdomen was negative.  He 
was diagnosed with epigastric distress of unknown etiology.  
He reported having abdominal pain of two and one-half years 
duration on April 26, 1983.  His stomach was hard to palpate 
and his past history of stomach problems was noted.  He 
complained of an upset stomach and diarrhea after eating 
spicy foods.  The diagnosis was rule out ulcer versus hernia.  
On May 16, 1983 he reported having nausea for two weeks.  His 
bowel sounds were active and he displayed minimal epigastric 
tenderness.  The diagnosis was rule out peptic ulcer disease.  
He again complained of stomach pain and nausea on June 20, 
1983.  There was no evidence of pain on palpation and there 
was no rebound.  Bowel sounds were normal.  At the time of 
the July 1983 separation examination, he offered no 
complaints concerning his stomach and the examination was 
negative.

The veteran was hospitalized at a VA facility from September 
14 to 19, 1989.  He referred to the acute onset of abdominal 
pain associated with five episodes of loose, watery diarrhea 
and one episode of nausea and vomiting.  He also reported 
getting dizzy and short of breath with these episodes.  He 
noted an eight year history of intermittent diarrhea, nausea 
and vomiting.  He displayed slight diffuse abdominal 
tenderness.  An EGD showed diffuse gastritis with no acute 
ulcer disease.

In April 1994, the veteran testified at a personal hearing, 
at which time he reported having constant nausea and vomiting 
with a burning pain in the stomach during service.  His 
current symptoms included occasional burning in the stomach, 
dizziness, chills, nausea, vomiting and a "funny feeling."  
He indicated that these were the same symptoms he had in 
service.  VA outpatient treatment records developed between 
September 1993 and July 1996 show complaints of fatigue, 
stomach cramps and nausea.  These were attributed to a 
psychosomatic disorder.

The veteran was examined by VA in August 1997.  He complained 
of burning gastric reflux and stated that he had thrown up a 
teaspoonful of blood the day before the examination.  He 
stated that he had begun to experience sharp pain below the 
umbilicus about 3 to 4 times per month in 1982.  He 
complained of typical heartburn and occasional atypical chest 
pain.  He reported taking Pepcid on an intermittent basis.  
About once a week, he would have episodes of nausea, vomiting 
and diarrhea which were associated with gastric pain, but no 
reflux.  He reported eating one meal a day on an erratic 
basis and drinking one to one and one-half pints of vodka 
every two days.  The examiner noted that a 1993 UGI and a 
1995 barium enema had both been normal.  The examiner 
conducted a review of the service medical records.  The 
examination of the abdomen was unremarkable.  He had 
subjective tenderness to palpation of the mid-epigastric 
region, which was not reproducible with stethoscope 
palpation.  His bowel sounds were normal and there was no 
suggestion of organomegaly or masses.  An August 15, 1997 EGD 
showed that his stomach was unremarkable except for some 
friability and punctuate erythematous areas; biopsies were 
negative for gastritis or Helicobacter pylorus.  The 
examination failed to show any significant pathological 
changes consistent with chronic gastrointestinal disease, 
with the possible exception of endoscopically silent 
gastroesophageal reflux disease (GERD); however, the examiner 
noted that there were no objective findings or clinical 
history consistent with a definitive diagnosis of GERD.  The 
examiner noted that there was a discordance between the 
subjective complaints and the objective findings, which was 
surprising given his heavy alcohol use.  The examiner went on 
to state that the service medical records had shown short-
term gastrointestinal (GI) complaints related to antibiotic 
treatment for tonsillitis and dysuria.  His GI complaints 
were also consistent with those who have URI, tonsillitis and 
sinusitis.  The examiner commented "[i]t is not felt, 
however, that there is any evidence which supports the 
relationship between current disability of the 
gastrointestinal system which was not appreciated and any 
symptoms and/or conditions affecting those areas in the 
service."  

VA treatment records show a secondary diagnosis made in 
October 1998 of gastric ulcer without hemorrhage or 
perforation.


Urinary tract infection

The veteran's service medical records reveal that his 
genitourinary examination was normal at the time of the 
January 1980 entrance examination.  On December 10, 1980, he 
complained of a urethral discharge and burning on urination.  
A urinalysis (UA) was negative.  On March 10, 1982, he noted 
the presence of a yellow penile discharge that had been 
present for three days.  He had also had burning on urination 
for the past week.  The diagnosis was rule out gonococci.  A 
March 18, 1982 UA was positive for gonococci.  He continued 
to be treated for this condition in April 1982.  On July 6, 
1982, he reported intermittent dysuria.  The examination was 
normal.  On August 17, 1982, he complained of burning on 
urination with a penile discharge for the past two months.  
The examination was negative.  On May 10, 1983, he again 
complained of a urethral discharge and burning on urination 
for the past 5 days.  A UA was within normal limits.  These 
were the same findings made in June 1983.  The July 1983 
separation examination was also normal.

VA outpatient treatment records developed between November 
1984 and June 1993, show that he was seen on November 6, 1984 
with complaints that his urine "smelled bad."  An UA was 
negative.  During this time period he continued to be treated 
for nonspecific urethritis.  At the time of a September 1989 
VA hospitalization, he was noted to have tenderness in the 
penis on urination and defecation.

The veteran testified at a personal hearing at the RO in 
March 1995.  He stated that he had been treated for chronic 
urinary tract infections in service associated with burning 
on urination.  He indicated that he had been told that these 
complaints were associated with a venereal disease, but 
denied that any diagnosis had been made.  He indicated that 
he had been treated at the VA for this problem since 1984.  
VA outpatient treatment records from August and October 1995 
show continuing treatment for nonspecific urethritis.

VA afforded the veteran a VA examination in June 1997.  He 
complained of an intermittent stinging sensation in the penis 
for the past 16 to 17 years.  A UA done at the time of this 
examination was clear.  The penis and testes were normal.  
There was no evidence of masses or hernias and the prostate 
was nontender.  The impression was normal GU examination with 
no evidence of current infection, nor of chronic urine or 
prostate infection.  The examiner stated that there was no 
clinical or historical evidence to support finding a 
relationship between any current findings (of which there 
were none) and symptoms in this area in service.  


Analysis

After a careful review of the evidence of record, it is found 
that service connection for a stomach disorder and urinary 
tract infections is not warranted.  The service medical 
records indicated that the veteran did make reference to 
stomach and urinary tract problems in service.  However, the 
question arises as to whether these complaints resulted in 
the development of current, chronic conditions.  After 
reviewing the record, it is found that no such chronic 
conditions exist.  While the veteran did complain of stomach 
problems in service, the VA examiner in August 1997, after 
reviewing all the service medical records, stated that these 
complaints were acute in nature and were related to the 
ingestion of antibiotics.  Moreover, the examination did not 
find evidence of any current GI disorder which could be 
related to the inservice complaints.  In regard to the claim 
for service connection for urinary tract infections, the 
service medical records indicated that the veteran was 
treated for gonococci in service.  However, the VA 
examination conducted in June 1997 did not find any evidence 
of a current GU disorder which could be related to these 
complaints.  While the veteran believes that he currently 
suffers from stomach and urinary disorders related to his 
inservice complaints, he is not competent, as a layperson, to 
render an opinion as to medical diagnosis or causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Despite the fact that the veteran has not established 
chronicity, his claims could still be granted "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, supra.  
The evidence in this case does show the presence of stomach 
and urinary tract complaints in service, as well as 
complaints of continuing symptoms after service.  However, 
the evidence of record does not show the existence of current 
conditions which can be related to these complaints.  

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claims for service connection for a 
stomach condition and for urinary tract infections.


II.  Entitlement to initial evaluations 
in excess of 10 for sinusitis (from 
November 23, 1993 to the present) and 
tonsillitis (from November 23, 1993 to 
October 27, 1999), and a compensable 
initial evaluation for tonsillitis from 
October 28, 1999.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Initially, we note that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (2001).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

It is further noted that the rating criteria pertaining to 
respiratory disorders were amended effective October 7, 1996.  
According to VAOPGCPREC 3-2000 (April 10, 2000), the Board is 
to apply the criteria in effect prior to the amendment for 
any period prior to the effective date of the regulatory 
change.  For the period after the effective date of the 
regulatory change, the Board is to apply whichever criteria 
is found to be more favorable to the appellant.  Therefore, 
in this case, the old criteria will be used to evaluate the 
veteran's sinusitis and tonsillitis prior to October 7, 1996 
and both criteria will be relied on for the period after 
October 7, 1996, as neither is more favorable to the 
appellant.


Sinusitis

The pertinent evidence of record included the veteran's 
private treatment records from October and December 1993.  
The former revealed that his sinuses were tender and the 
latter noted that he had moderate nasal congestion.  A 
January 1995 x-ray showed two mucus inclusion cysts in the 
left maxillary antrum.  There was also a soft tissue density, 
probably fluid, in the right side anterior portion of the 
sphenoid sinus and in the posterior portion of the right 
ethmoid sinus.  There was no indication of frontal sinusitis 
but he was noted to have extraordinarily large frontal 
sinuses.  September 1993 to March 1995 VA treatment records 
showed treatment for chronic sinusitis.

VA examined the veteran in November 1996.  His chief 
complaint was of shortness of breath.  The examination was 
negative and the examiner noted that the veteran did not 
appear to be short of breath.  The diagnosis was chronic 
sinusitis without obvious cause, probably viral.  The veteran 
reported that he also had headaches and a stuffy nose.  He 
noted a long history of nasal drip.  However, the examination 
of the entire nasal area was within normal limits.

VA outpatient treatment records developed between January 
1995 and July 1997, included the normal reports of CT scans 
performed in March and September 1995.  In March 1996 and 
February 1997 he complained of nasal congestion and sinus 
tenderness.  

The veteran was afforded another VA examination in March 
1999.  He complained of difficulty breathing in certain 
environments, particularly in those which were dusty or hot.  
He indicated that his nasal drainage would range from clear 
to white to yellow.  He referred to occasional dyspnea at 
rest and after exertion; he also mentioned occasional 
headaches and pain in the sinuses.  The physical examination 
noted mild posterior sinus tenderness on the right, with no 
evidence of drainage in the throat.  An x-ray revealed 
possible sinusitis and/or polyposis in the maxillary sinus.

According to the rating criteria in effect prior to October 
7, 1996, a 10 percent evaluation was warranted for moderate 
sinusitis with discharge or crusting or scabbing and 
infrequent headaches.  A 30 percent evaluation required 
severe sinusitis with frequently incapacitating recurrences, 
severe and frequent headaches, purulent discharge or crusting 
reflecting purulence.  A 50 percent evaluation required 
postoperative sinusitis, following radical operation, with 
chronic osteomyelitis requiring repeated curettage or severe 
symptoms after repeated operations.  38 C.F.R. Part 4, Code 
6513 (1996).

According to the rating criteria in effect after October 7, 
1996, a 10 percent evaluation requires one to two 
incapacitating episodes per year of sinusitis requiring 
prolonged (4 to 6 weeks) antibiotic treatment, or three to 
six non-incapacitating episodes per year characterized by 
headaches, pain and purulent discharge or crusting.  A 30 
percent disability evaluation requires three or more 
incapacitating episodes per year requiring prolonged (4 to 6 
weeks) antibiotic treatment or more than six non-
incapacitating episodes per year characterized by headaches, 
pain and purulent discharge or crusting.  A 50 percent 
evaluation is warranted following radical surgery with 
chronic osteomyelitis or near constant sinusitis, 
characterized by headaches, pain, tenderness of affected 
sinus and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. Part 4, Code 6513 (October 7, 1996 -
2001).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent for the period 
from November 23, 1993 to October 7, 1996 was not warranted 
under the rating criteria then applicable.  The evidence of 
record at that time did not show that the veteran suffered 
from frequently incapacitating recurrences, severe and 
frequent headaches or a purulent discharge or crusting 
reflecting such purulence.  Rather, this evidence had shown 
only mild tenderness of the sinuses.  This symptomatology was 
adequately compensated by the 10 percent disability 
evaluation assigned.

It is also determined that an evaluation in excess of 10 
percent after October 7, 1996 is not warranted.  Again, the 
evidence does not show that the veteran currently suffers 
from frequently incapacitating recurrences, severe and 
frequent headaches or a purulent discharge or crusting 
reflecting such purulence.  Nor is there any objective 
indication that he suffers from three or more incapacitating 
episodes per year requiring prolonged (4 to 6 weeks) 
antibiotic treatment or more than six non-incapacitating 
episodes per year characterized by headaches, pain and 
purulent discharge or crusting.  Rather, the VA examination 
performed in March 1999 reflected only mild posterior sinus 
tenderness, with no evidence of drainage.  Therefore, it 
cannot be found that an evaluation in excess of 10 percent is 
justified.

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for an initial 
schedular evaluation in excess of 10 percent for the service-
connected sinusitis.


Tonsillitis

The pertinent evidence of record includes VA outpatient 
treatment records developed between September 1993 and March 
1998.  These show that he was treated for intermittent 
tonsillitis between December 1994 and November 1995.  In 
January and February 1995, his tonsils were noted to be 
enlarged.  In November 1995, he was noted to have marked 
tonsillar exudates and redness.  A tonsillectomy was 
recommended and performed on November 21, 1995.  

The veteran was examined by VA in March 1999.  His throat was 
pale and there were no tonsils.  There were lymphadenopathies 
that were nontender in the peritonsillar region of the 
throat, bilaterally.

The veteran's tonsillitis will be rated as analogous to 
laryngitis.  According to the rating criteria in effect prior 
to October 7, 1996, a 10 percent evaluation was warranted for 
moderate laryngitis with catarrhal inflammation of the cords 
or mucus membranes and moderate hoarseness.  A 30 percent 
evaluation required severe laryngitis, with marked 
pathological changes, such as inflammation of the cords or 
mucus membranes, thickening or nodules of the cords or 
submucous infiltration and marked hoarseness.  38 C.F.R. Part 
4, Code 6516 (1996).

According to the criteria in effect after October 7, 1996, a 
10 percent evaluation for laryngitis requires hoarseness with 
inflammation of the cords or mucus membranes.  A 30 percent 
disability evaluation requires hoarseness with thickening or 
nodules of the cords, polyps, submucous infiltration or 
premalignant changes on biopsy.  38 C.F.R. Part 4, Code 6516 
(October 7, 1996 - 2001).

After a careful review of the evidence of record, it is found 
that an initial evaluation in excess of 10 percent for the 
service-connected tonsillitis from November 23, 1993 to 
October 7, 1996 is not warranted.  The evidence of record at 
that time did not show that the veteran suffered from severe 
laryngitis, with marked pathological changes, such as 
inflammation of the cords or mucus membranes, thickening or 
nodules of the cords or submucous infiltration and marked 
hoarseness.  The evidence had shown that the veteran had 
experienced intermittent soreness of his throat, with no 
mention of any of the symptoms needed to justify a 30 percent 
disability evaluation.  Therefore, it is found that the 10 
percent evaluation assigned during this time period is 
adequate to compensate him for his degree of disability.

It is also found that an evaluation in excess of 10 percent 
subsequent to the October 7, 1996 amendments to the rating 
schedule is not justified.  The evidence does not show that 
the veteran suffers from severe laryngitis, with marked 
pathological changes, such as inflammation of the cords or 
mucus membranes, thickening or nodules of the cords or 
submucous infiltration and marked hoarseness, or from 
hoarseness with thickening or nodules of the cords, polyps, 
submucous infiltration or premalignant changes on biopsy.  
Rather, the evidence indicates that the veteran had his 
tonsils removed in November 1995, with none of the residuals 
noted warranting the assignment of a 30 percent evaluation 
under either the old or the new rating criteria being 
present.  

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for an initial schedular 
evaluation in excess of 10 percent for the service-connected 
tonsillitis prior to October 28, 1999.

The pertinent evidence of record shows that the veteran 
underwent a tonsillectomy in November 1995.  The VA 
examination performed in March 1999, showed that his throat 
was pale and that there were no tonsils.  There were 
lymphadenopathies that were nontender in the peritonsillar 
region of the throat, bilaterally.  VA outpatient treatment 
records from 1996 to 1999 show no further complaints 
referable to the tonsillitis.

Therefore, it is concluded that the preponderance of the 
evidence is against a compensable evaluation for the service-
connected tonsillitis from October 28, 1999.


Extraschedular evaluations

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2001).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The schedular evaluations assigned in this case for the 
veteran's service-connected sinusitis and tonsillitis are not 
inadequate.  As the schedular criteria provide bases to award 
increased compensation for the sinusitis and the tonsillitis, 
which have been considered, as discussed above, it does not 
appear that there are any "exceptional or unusual" 
circumstances indicating that the rating schedule is 
inadequate to compensate the appellant for these 
disabilities.  VAOPGCPREC 6-96, 61 Fed. Reg. 66749 (1996).  
Specifically, the Board finds no evidence of exceptional 
disability pictures.  It is not shown by the evidence that 
the veteran has required frequent hospitalization for either 
his sinusitis or his tonsillitis.  In fact, he has never been 
hospitalized for his sinusitis and his only hospitalization 
for his tonsils was when he had them removed in November 
1995.  In addition, there is no evidence that demonstrates 
that either disability, standing alone, has resulted in 
"marked interference" with employment beyond that 
contemplated by the regular schedular standards.  Thus, in 
the absence of any evidence which reflects that these 
disabilities are exceptional or unusual such that the regular 
schedular criteria are inadequate to rate them, the RO's 
failure to consider or to document its consideration of this 
section was not prejudicial to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).


III.  Entitlement to an effective date 
earlier than February 16, 1999 for the 
award of service connection for hallux 
valgus of the right and left great toes

Generally, the effective date of an award of service 
connection will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2001).  For claims for direct service connection, 
the effective date is the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(2)(i) (2001).

In the instant case, the veteran filed his original claim for 
service connection in September 1989.  The VA Form 21-526 
requested service connection for gonorrhea and a stomach 
disorder.  There was no mention of any toe disorder.  The 
veteran filed another VA Form 21-526 in January 1993; this 
requested service connection for a stomach disorder; no other 
disorder was referenced.  An April 15, 1993 statement 
indicated a request for service connection for disabilities 
of the entire skeleton, to include the feet.  However, the 
disorder was not specified and there was no mention made of a 
disorder of the great toes.  In October 1993, he again made 
reference to service connection for his "joints."  A 
November 1993 statement requested service connection for 
chest pains, urinary tract infections, chronic tonsillitis, 
sinusitis and ear aches.  There was no mention of his toes.  
A June 1995 claim requested service connection for eye 
problems.  On February 16, 1999, the veteran filed a claim 
requesting service connection for hallux valgus.

The evidence of record does not show that the veteran filed a 
claim for service connection for disability of his toes 
during the one year period following his separation from 
service.  Therefore, there is no basis upon which to grant 
service connection effective the day following his discharge 
from service.  Nor is there any indication that the veteran 
filed a claim for service connection for a disorder of the 
toes until February 16, 1999.  The previous claims requested 
service connection for disorders of the "joints" and 
mentioned the feet.  However, at no time were the toes 
specifically referred to in any of these claims.  The 
previously noted regulations clearly state that the effective 
date of an award of service connection is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(2)(i) (2001).  In this case, the 
date of receipt of the claim is clearly the later date.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claims for an effective 
date earlier than February 16, 1999 for the award of service 
connection for hallux valgus of the left and right great 
toes.


ORDER

Service connection for a stomach disorder is denied.

Service connection for a urinary tract infection is denied.

An initial evaluation in excess of 10 percent for the 
service-connected sinusitis from November 23, 1993 to October 
7, 1996 is denied.

An initial evaluation in excess of 10 percent for the 
service-connected sinusitis from October 7, 1996 is denied.

An initial evaluation in excess of 10 percent for the 
service-connected tonsillitis from November 23, 1993 to 
October 7, 1996 is denied.

An initial evaluation in excess of 10 percent for the 
service-connected tonsillitis from October 7, 1996 to October 
27, 1999 is denied.

A compensable initial evaluation for the service-connected 
tonsillitis from October 28, 1999 is denied.

An effective date earlier than February 16, 1999 for the 
award of service connection for hallux valgus of the right 
great toe is denied.

An effective date earlier than February 16, 1999 for the 
award of service connection for hallux valgus of the left 
great toe is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeal

 

